DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 09/24/21.
Claims 1, 5, 7-10, 12-14, 16-17, and 19-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 09/24/21, has been entered. Claims 1, 14, and 17 have been amended. Claims 2-4, 6, 11, 15, and 18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/21 has been entered.




Priority
The examiner acknowledges that the instant application claims priority from foreign application CN201610548918 filed on 07/12/16 and therefore, the claims receive the effective filing date of July 12, 2016.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 7-10, 12-14, 16-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 14, and 17 recite the limitation “pushing, by the processing circuitry, the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application”. Applicant’s specification does not describe or recite any language about a predetermined portion of an interface or a specific application. At most, Applicant’s specification (see paragraph [0225]) states “the Oblon Ref.: 512517US49displayed or discussed mutual couplings or direct couplings or 

Claims 5, 7-10, and 12-13 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same basis.

Claim 16 inherits the deficiencies noted in claim 14 above and is therefore rejected on the same basis.

Claims 19-21 inherit the deficiencies noted in claim 17 above and are therefore rejected on the same basis.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 7-10, 12-14, 16-17, and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

            Regarding claims 1, 14, and 17, it is noted that the metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to push the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application. The specification does not disclose any meaningful structure/algorithm explaining how one would determine the to-be-recommended push object is automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  For purposes of this examination, the examiner will interpret the claim to mean the to-be-recommended push object is pushed such that the object is displayed on the interface of the first user terminal.

Claims 5, 7-10, and 12-13 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same basis.

Claim 16 inherits the deficiencies noted in claim 14 above and is therefore rejected on the same basis.

.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-10, 12-14, 16-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 17 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A non-transitory computer readable storage medium, which stores machine instructions, wherein when the machine instructions are executed by processing circuitry of an information processing apparatus, the processing circuitry performs:
	obtaining a first historical record that includes historical behavior of software products and/or services used by at least a first user of a first user terminal of the plurality of user terminals and a second user of a second user terminal of the plurality of terminals, the first historical record including a historical record of each push object in a first-push-object set, and the first-push-object set including push objects that have been used by the first user and the second user;
	determining, using the first historical record, pairwise combinations of push objects in the first-push-object set to obtain at least one first-push-object-combination pair;
	performing a filtering process on the at least one first-push-object-combination pair according to a preset posterior-push-object pool, to obtain a second-push-object set, by removing from the at least one first-push-object-combination pair a first-push-object-combination pair that is absent from the preset posterior-push-object pool;
	determining, using a second historical record of the second-push-object set and a predefined similarity model, a plurality of associations between a to-be-recommended push object, which has not been used by the first user of the first user terminal, and push objects of the second-push-object set;
	determining a subset of push objects of the second-push-object set that satisfy a first preset condition for first associations, which are respective associations of the plurality of associations between the to-be-recommended push object and each of the subset of push objects;
	pushing the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, based on whether the subset of push objects satisfies other predefined criteria,
	wherein
	the to-be-recommended push object is included in a plurality of to-be-recommended push objects, which have not been used by the first user of the user terminal and wherein at least one of the plurality of to-be-recommended push objects has been used by the second user of the second user terminal, and the subset of push objects is included in a plurality of first associated objects, wherein each of the plurality of to-be-recommended push objects has at least one respective first associated object of the plurality of first associated objects for which an association with the each of the plurality of to-be-recommended push objects satisfies the first preset condition,
	the method includes sorting, by the processing circuitry, the plurality of to-be-recommended push objects according to a preset recommendation policy, and
	the pushing the to-be-recommended push object is further based on a sorted sequence of the plurality of to-be-recommended push objects,
	and the processing circuitry further performs:
	obtaining processing that is based on the second historical record but is separate from the filtering process, the obtaining process including:
		classifying using the historical behavior, the second historical record corresponding to the at least one first to-be-recommended push object, to obtain a third historical record, 
		setting, according to a preset weight model and the third historical record, a second weight corresponding to the to-be-recommended push object, and
		adjusting the second weight using a preset time decay rule, to obtain an updated third weight, the third weight being a real-time weight corresponding to the to-be-recommended push object; and
	performing the sorting of the plurality of to-be-recommended push objects is further based on the third weight.


fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and using user terminals, the displaying is automatically done at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, the sorting and obtaining processing is performed by the processing circuitry, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language, user terminals, predetermined portion of an interface of a specific application of the first user terminal, the “obtaining”, “determining”, “performing”, “determining”, “determining”, “pushing”, “sorting”, “pushing”, “obtaining processing”, “classifying”, “setting”, and “performing” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A non-transitory computer readable storage medium, which stores machine instructions, wherein when the machine instructions are executed by processing circuitry of an information processing apparatus, the processing circuitry performs:
	obtaining a first historical record that includes historical behavior of software products and/or services used by at least a first user of a first user terminal of the plurality of user terminals and a second user of a second user terminal of the plurality of terminals, the first historical record including a historical record of each push object in a first-push-object set, and the first-push-object set including push objects that have been used by the first user and the second user;
	determining, using the first historical record, pairwise combinations of push objects in the first-push-object set to obtain at least one first-push-object-combination pair;
	performing a filtering process on the at least one first-push-object-combination pair according to a preset posterior-push-object pool, to obtain a second-push-object set, by removing from the at least one first-push-object-combination pair a first-push-object-combination pair that is absent from the preset posterior-push-object pool;
	determining, using a second historical record of the second-push-object set and a predefined similarity model, a plurality of associations between a to-be-recommended push object, which has not been used by the first user of the first user terminal, and push objects of the second-push-object set;
	determining a subset of push objects of the second-push-object set that satisfy a first preset condition for first associations, which are respective associations of the plurality of associations between the to-be-recommended push object and each of the subset of push objects;
	pushing the to-be-recommended push object to be automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, based on whether the subset of push objects satisfies other predefined criteria,
	wherein
	the to-be-recommended push object is included in a plurality of to-be-recommended push objects, which have not been used by the first user of the user terminal and wherein at least one of the plurality of to-be-recommended push objects has been used by the second user of the second user terminal, and the subset of push objects is included in a plurality of first associated objects, wherein each of the plurality of to-be-recommended push objects has at least one respective first associated object of the plurality of first associated objects for which an association with the each of the plurality of to-be-recommended push objects satisfies the first preset condition,
	the method includes sorting, by the processing circuitry, the plurality of to-be-recommended push objects according to a preset recommendation policy, and
	the pushing the to-be-recommended push object is further based on a sorted sequence of the plurality of to-be-recommended push objects,
	and the processing circuitry further performs:
	obtaining processing that is based on the second historical record but is separate from the filtering process, the obtaining process including:
		classifying using the historical behavior, the second historical record corresponding to the at least one first to-be-recommended push object, to obtain a third historical record, 

		adjusting the second weight using a preset time decay rule, to obtain an updated third weight, the third weight being a real-time weight corresponding to the to-be-recommended push object; and
	performing the sorting of the plurality of to-be-recommended push objects is further based on the third weight.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 17 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a non-transitory computer readable storage medium, processing circuitry of an information processing apparatus, user terminals, automatically performing steps, and a predetermined portion of an interface of a specific application of the first user terminal, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the to-be-recommended push object is automatically displayed at a predetermined portion of an interface of a specific application of the first user terminal while the first user is using the specific application, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 17, taken individually or as a whole, the additional elements of claim 17 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 17 utilizes 
receiving or transmitting data over a network (e.g. obtaining a first historical record, pushing the to-be-recommended push object to be automatically displayed) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 17 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons. Claim 1 further recites the additional element of a network which generally links the commercial interactions to a computer environment and thus does not integrate the abstract idea into a practical application.
Claim 14 is a system reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons.
Claims 5, 7-10, 12-13, 19, and 21 are dependencies of claim 1. Claims 16 and 20 are dependencies of claim 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
            The claims are allowable over prior art for the reasons stated in the office action dated on February 26, 2021.

Response to Arguments
Applicant's arguments filed 09/24/21 have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims “are not merely directed to an abstract ‘recommendation’ method or commercial interaction, but they are also a form of filtering to-be-recommended objects”; however the Examiner disagrees. The 2019 PEG defines the “Certain Method of Organizing Human Activity” grouping to be commercial interactions (including sales activities or behaviors). As stated in the rejection above, the claims were analyzed under the 2019 PEG and under Prong One of Step 2A, the limitations directed towards an abstract idea were identified. The emphasized limitations fall into the grouping of “Certain Methods of Organizing Human Activity”, as the claims recite the sales activity/behavior of recommending and displaying push objects (i.e. filtering to-be-recommended objects). In addition, providing more relevant objects to the user by filtering them is a sales activity/behavior. Under Prong Two of Step 2A, although the claims recite the additional elements such as a non-transitory computer readable storage medium, processing circuitry of an information processing apparatus, user terminals, automatically performing steps, and a predetermined portion of an interface of a specific application of the first user terminal, to perform a series of steps, the claims are directed to an abstract idea because the additional elements do not integrate the abstract idea into a 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Applicant’s claims do not integrate the abstract idea of a commercial interaction into a practical application. Rather, they only generally link the use of the sales activity to a particular technological environment (such as the Internet). Therefore the Examiner maintains the rejection. 
	
	Applicant further argues “In Bascom, the Federal Circuit noted that taking a prior art filter solution and making it more dynamic and efficient represented a non-hardware-based invention that improved the performance of the computer itself” and similar to Example 34, “the present claims are directed to an improvement to the technology of filtering content on the Internet, and should be considered patent eligible”; however the Examiner disagrees. As stated in the October 2019 Update: Subject Matter Eligibility, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Examination of the claims reveals that the claims are not directed to improving computer performance and do not recite any such benefit; thus, the claims fail to improve the functioning of the computer itself, or effect an improvement in any other technology or technical field. 
Bascom took a prior art filter solution (a one-size fits all filter) and made it more dynamic and efficient by placing the filter at the ISP server.  The placement of a filter installed remotely 
Unlike Bascom, Applicant's claims do not arrange its known, conventional elements in a non-conventional or non-generic way.  Processing circuitry for obtaining a first historical record, a network for connecting multiple user terminals, and a predetermined portion of an interface of a specific application of the first user terminal for displaying recommendations do not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. Additionally, the Examiner notes that Applicant’s specification is completely silent regarding a “predetermined portion of an interface of a specific application”.
Furthermore, utilizing historical records of two user terminals and at least one to-be-recommended push object to provide recommendations as well as performing an obtaining process that is separate from the filtering process is not a technological improvement but rather Bascom and are not patent-eligible.

Applicant argues “the claims do not represent the situation in which a human seller recommends a product to a human buyer where the computer and network are mere tools to facilitate this concept or commercial interaction” but are directed to “a computer system automatically causes recommended objects to be displayed to a user on a user terminal” and thus do not fall within the “Certain Method of Organizing Human Activity” grouping; however the Examiner disagrees. Determining whether claims are directed to a judicially recognized exception is a 2 prong inquiry. Under Prong One of Step 2A, it is determined whether the claim recites a judicial exception. The Examiner has highlighted portions of the claim that recite abstract ideas and identified them as “Certain Methods of Organizing Human Activity” because they recite commercial interactions including sales activities or behaviors.  Under Prong Two of Step 2A, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The additional element of causing recommended objects to be displayed to a user “on a user terminal” only generally links the use of the judicial exception (sales activities) to a particular technological environment or field of use (computers and computing networks.)  Limiting the use of the idea to one particular environment does not integrate the exception into a practical application. Thus the Examiner maintains the rejection.

Applicant argues similar to McRo, “when a process or algorithm is used to improve the technological environment then this is patent eligible” and the claims are directed to improving technology; however the Examiner disagrees. McRO was found eligible because the court relied McRo memo, the McRo court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. Automatically performing the claimed limitations without human intervention by applying generic computer components to the claims is merely using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks. Furthermore, utilizing a collaborative filtering algorithm and a time decay rule to avoid excessive recommendations and a lack of diversity is an improvement directed to the abstract idea and not a technological improvement. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. In McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied Affinity Labs, the specification fails to provide details regarding the manner in which how generating the machine learning models or how the system pushes recommended objects to a predetermined portion of an interface is accomplished, and there is no indication that utilizing machine learning models or a predetermined portion of an interface improves the functioning of a computer or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. Therefore the Examiner maintains the rejection.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625 
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625